DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered. 

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 10/26/2020.
•	Claims 1, 3, 5, 12-13, 15, and 17 have been amended and are hereby entered.
•	Claims 21-24 have been added.
•	Claims 2, 4, 6-11, 16, and 18-20 have been canceled.
•	Claims 1, 3, 5, 12-15, 17, and 21-24 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed October 26, 2020 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
The Examiner is withdrawing some of the 35 USC § 101 rejections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 8-9, that the claimed invention clearly passes Step 2A: Prong One of the analysis, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, claim 1 recites an emergency call reporting new incident information, the new incident information comprising an incident type of an incident at the incident scene, and an incident location of the incident scene; identifying, by accessing a location to insured equipment database, insured equipment that is located at the incident location; insured asset profile associated with the identified insured equipment located at the incident location; determining by accessing the insured asset profile associated with the identified insured equipment located at the incident location that one of i) the incident type is one that the insured equipment is at risk of damage by and ii) the insured equipment is at risk of damage by materials used by public safety personnel in responding to the incident, and responsively generating an incident report, the incident report comprising a list of the identified susceptible equipment at the 
The Applicant further argues, on page 8, that “one page 3 of the last Office Action, the Examiner…failed to identify with specificity which judicial sub-exception of organizing human activity the Examiner considered the claims directed to, nor which portions of the prior pending claims mapped to that exception.”  The Examiner respectfully points out that the Final Office Action dated July 20, 2020 at Pages 5-6 discloses “Specifically, the claimed invention is a method for fundamental economic practices including insurance.”  Furthermore, the Examiner respectfully points out that, as discussed in the 101 rejection below, the claim limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental 
Regarding Applicant’s argument on pages 9-10, that the claimed invention clearly incorporates any possible judicial exception into a practical application, the Examiner respectfully disagrees.  The Applicant further argues that given the claimed invention is a computing device having logic circuitry configured to perform the claimed functions, that there can be no doubt that the claimed invention incorporates any possible judicial exception into a practical application.  The argument is not convincing.  As an initial matter, it is noted that the features upon which Applicant relies (i.e., “computing device having logic circuitry”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea-see MPEP 2106.05(f), and those that merely add insignificant extra-solution activity to the judicial exception-see MPEP 2106.05(g).  Here, claim 1 recites the additional elements of a server processing device performing the steps of identifying insured equipment, determining by accessing a profile, generating a report and alerting a property owner via the report.  And claim 17 recites the additional elements of a Geographic 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a server processing device to perform the claimed method steps and system functions.  The server processing device is recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem of ae business process at least at [0005], disclosing that “a need exists for a method and system to help owners and those with an interest in equipment to minimize or mitigate the damage done to equipment that they have an interest in when an incident occurs at the location where the equipment is kept.”  Furthermore, the Specification discloses a solution to the business process at least at [0016], disclosing “insurance perils and insured assets are monitored, potential perils to insured assets are assessed against emergency activities, possible actions are determined, and selected actions are executed 
Regarding Applicant’s argument, on pages 10-11, that similar to the claims found eligible in McRo and Amdocs, the pending claims of the instant application do not preempt the alleged abstract idea of organizing human activity, the Examiner respectfully disagrees.  The Applicant further argues that the pending claims are directed to a specific way of processing emergency calls and that Applicants do not seek to “tie up” or preempt the idea of organizing human activity.  The argument is not convincing.  The Examiner respectfully notes that “while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
The Applicant further argues, on page 11, that the pending claims do not trigger the same public policy concerns at issue in Alice Corp.  The argument is not convincing.  As an initial matter, just because the pending claims do not trigger public policy concerns, does not mean it is patent eligible.  Furthermore, Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 11, that the cited art of record does not disclose electronically storing an insured equipment profile for each piece of identified insured equipment, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Call discloses this limitation at least at col. 13, 6-37 and col. 20, lines 24-59, disclosing an inventory list to identify devices/items impacted or potentially impacted by an insurance related device, and the inventory list is stored in memory.  
Regarding Applicant’s argument on pages 11-12, that the cited art of record does not disclose identifying based on location which insured equipment is at risk, the argument is not convincing.  As an initial matter, it is noted that the features upon which applicant relies (i.e., identifying based on location which insured equipment is at risk) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed in the 103 rejection below, Smyth discloses identifying, at the server processing device by accessing an electronically stored location to insured equipment database, insured equipment that is located at the incident location at least at [0024], [0030], and [0046], disclosing that insured properties may be identified at a location, and that data may be stored in memory.
Regarding Applicant’s argument on page 12, that the cited art of record does not disclose retrieving corresponding profiles and determining via profiles what types of incident or incident responses that particular equipment is particularly susceptible to/at risk of damage from, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Smyth discloses this 
Regarding Applicant’s argument on page 12, that the cited art of record does not disclose comparing that susceptibility information to the incident information, and responsive to determining that there is a match, generating a report and providing the report to the property owner, the argument is convincing.  As an initial matter, it is noted that the features upon which applicant relies (i.e., comparing that susceptibility information to the incident information and determining there is a match) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as discussed in the 103 rejection below, Smyth discloses generating an incident report and alerting a property owner via the incident report, at least at [0036]-[0038], disclosing that messages may be transmitted via the network to one or more users, and the message may include a warning that a weather event is in the vicinities of the properties. 
Regarding Applicant’s argument on pages 12-13, that one of ordinary skill would not have modified the primary Smyth reference in light of the secondary Call reference, the Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, from the teaching of Call, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Smyth in order to enable insurance policy processing systems to account for connected devices and improved information.  (See Call at least at col. 4, lines 10-22, and at col. 1, line 61 to col. 2, line 3).  
The Applicant further argues, on page 12, that Call is not combinable with Smyth in the manner set forth in the Office Action.  The argument is not convincing. As an initial matter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Furthermore, as discussed in the 103 rejection below, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Smyth to store the insured asset information of Smyth in an electronically stored insured asset profile using the technique taught by Call, and to identify the property owner for Smyth using the technique of access the insured asset profile, as taught by Call. 
Regarding Applicant’s argument on pages 12-13, that one of ordinary skill would not have modified the primary Smyth reference in light of the secondary Santarone reference, Applicant’s argument has been considered but is moot because the new ground of rejection does not rely on the Santarone reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The amendment to claim 1 is improper because of the strike-through of a single character cannot be easily perceived.  The amendments of claim 1 includes a deleted single character “a” at line 4 of the claim, and a deleted comma at line 5 of the claim.  Each of these deletions must be shown by being placed within double brackets if strike-through cannot be easily perceived-see MPEP 714(c)(2).  
Claim 12 is objected to because of the following informalities:  The amendment to claim 12 is improper because of the strike-through of a single character cannot be easily perceived.  The amendments of claim 12 includes a deleted single character “a” at line 2 of the claim.  This deletion must be shown by being placed within double brackets if strike-through cannot be easily perceived-see MPEP 714(c)(2).  
Claim 17 is objected to because of the following informalities:  The amendment to claim 17 is improper because of the strike-through of a single character cannot be easily perceived.  The amendments of claim 17 includes a deleted comma at line 4 of the claim, which must be shown by being placed within double brackets if strike-through cannot be easily perceived-see MPEP 714(c)(2). 
In the interest of compact prosecution, the claims will be examined on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 3 recites the limitations of “redacting… sensitive information from the incident report prior to providing it to the identified property owner.”  Although the Specification at [0046] discloses that a public safety agent may produce a sanitized description of the incident in which personal or confidential information is removed, the Specification does not disclose that such description is provided to or otherwise made available to the property owner.  The Examiner fails to find support in the specification for this feature.  Therefore, it is new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 12-15, 17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the identified susceptible equipment" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether “the identified susceptible equipment” is referring to the equipment identified in the identifying step at lines 7-9 of claim 1, or referring to the equipment determined to be at risk in the determining steps of lines 12-16.
Claim 17 recites similar limitations and is therefore rejected by the same rationale.
Furthermore regarding claim 17, claim 17 recites “the output port” in line 23 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the list of at-risk equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3, 12-15, and 21-24 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 is directed to a method.  Therefore, on its face, independent claim 1 is directed to a statutory category of 
Under Step 2A, Prong One of the 2019 PEG, claims 1 and 17 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites an emergency call reporting new incident information, the new incident information comprising an incident type of an incident at the incident scene, and an incident location of the incident scene; identifying, by accessing a location to insured equipment database, insured equipment that is located at the incident location; insured asset profile associated with the identified insured equipment located at the incident location; determining by accessing the insured asset profile associated with the identified insured equipment located at the incident location that one of i) the incident type is one that the insured equipment is at risk of damage by and ii) the insured equipment is at risk of damage by materials used by public safety personnel in responding to the incident, and responsively generating an incident report, the incident report comprising a list of the identified susceptible equipment at the incident location; and alerting a property owner, identified by accessing the insured asset profile, of the identified susceptible equipment at the incident location via the incident report.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic practices (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving an emergency call reporting a new incident including an incident type; accessing insurance equipment database, determining that the incident type is one that the insured equipment is at risk of damage by or that the insured equipment is at risk of damage by materials used by public safety personnel in responding to the 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving a call; and retrieving an electronically stored profile. The receiving and transmitting functions are recited at a high level of generality (i.e., as a general means of receiving a call and retrieving an electronically stored profile), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of claim 1 include a server processing device performing the steps of identifying insured equipment, determining by accessing a profile, generating a report and alerting a property owner via the report.  The additional elements of claim 17 include a Geographic Information System (GIS) Mapping Solution server processing device comprising: an input port configured to receive a call; a processor configured to perform the steps of identifying insured equipment, determining by accessing a profile, generating a report; and an output port to alert a property owner via the report.  These limitations are recited at a high-level or generality (i.e., as a generic server processing device performing a generic computer function of identifying insured equipment, determining by accessing a profile, generating a report and 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the server processing device receiving a call and retrieving an electronically stored profile are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and retrieving limitations are well understood, routine, and conventional activities is supported under Berkheimer
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3, 5, 12-15, and 21-24 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3, 5, 12-15, 17, and 21-24 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 12-15, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0023702 (“Smyth”) in view of US 10,055,793 (“Call”). 
Regarding claim 1, Smyth discloses a method for determining if equipment is at risk at an incident scene, the method comprising (see at least FIG. 7.): 
receiving, at a server processing device (The system and method for receiving weather related information and transmitting electronic warning messages may include an interface for communicating with a plurality of devices to capture data about a weather event, and a processor communicatively coupled with the interface, the processor configured to compile the captured data and determine a region of warning, the processor further configured to identify a plurality of properties associated with the determined region of warning and generate at least one message for delivery via the interface to at least one of the plurality of devices associated with the identified property, the messages providing at least a warning of the weather event affecting the identified property.  See at least [0006].  See also [0063]-[0067] and FIG. 6.  The system may , 
an emergency call reporting new incident information, the new incident information comprising an incident type of an incident at the incident scene (Severe weather may be reported via phone call.  See at least [0028] and FIG. 1, Weather Service 3 and Devices 2a-f.  Devices 2a-f may collect data about a weather event.  See at least [0023]-[0024].  Spotters may also provide information about the type of weather event, for example, spotters may provide information on certain criteria such as tornados/funnel clouds, wall clouds that are rotating, hail from 1/8'' to severe 1'' in size, winds greater than 40 m.p.h., winds damaging trees, lines, and buildings, rainfall greater than 1'' per hour or 2'' per storm, and flooding such as 6 or more inches of water on roads.  See at least [0028].  The Examiner interprets a weather event as “a new incident.”), 
and an incident location of the incident scene (The NWS may also proactively reach out to spotters for live reports when severe weather is indicated on radar.  See at least [0028].  Spotters may be use devices to report weather events, such as by phone call.  See at least [0028].  The Examiner interprets the location of the weather on the radar as the incident location.); 
identifying, at the server processing device by accessing an electronically stored location to insured equipment database, insured equipment that is located at the incident location (System may allow ones of the plurality of devices to act as sensor points, alert devices and for providing the location of insured properties.  See at least [0024].  Properties may be included within other properties, such as when an automobile is included within a garage of a house, for example. Properties may take the form of any insurable properties, such as a person, automobile, building, residence, or the like.  See at least [0030].  A data store may store captured ; 
retrieving, by the server processing device, insured asset information associated with the identified insured equipment located at the incident location (The plurality of devices may collect data about a weather event, and may provide the location of insured properties, and the devices may provide this information to the system.  See at least [0023]-[0025].); 
determining, at the server processing device by accessing the insured asset information associated with the identified insured equipment located at the incident location, that one of i) the incident type is one that the insured equipment is at risk of damage by and ii) the insured equipment is at risk of damage by materials used by public safety personnel in responding to the incident, and responsively (The devices may provide feedback associated with corrective action taken by the insured to protect properties from the event.  See at least [0025].  For example, for a car at risk from damage of hail, the system may determine the car is at damage of risk of hail and warn the property owner to move the car into a garage.  See at least [0036]-[0038]. ):
generating at the server processing device, an incident report comprising a list of the identified susceptible equipment at the incident location (Once data is received by the system, the data may be correlated using a correlator, and then a configure may configure a plurality of ; and
alerting, via the server processing device, a property owner, identified by accessing the insured asset information, of the identified susceptible equipment at the incident location via the incident report (Once data is received by the system, the data may be correlated using a correlator, and then a configure may configure a plurality of warning messages to be provided to one or more users.  These messages may be transmitted via the network to one or more users.  The message may include a warning that a weather event is in the vicinities of the properties.  See at least [0036]-[0037].  See also [0038].  The method includes correlating user customer data with compiled weather data. The method continues with configuring warning messages to one or more users. The method further continues with transmitting warning messages to the one or more users.  See at least [0068].  See also FIG. 7, steps 750-770.  See also [0047].  The Examiner interprets using correlating customer data with compiled weather as a property owner being identified by accessing insured asset information.).

While Smyth discloses insured asset information, Smyth does not expressly disclose an electronically stored insured asset profile.  Furthermore, while Smyth discloses a property owner identified by accessing insured asset information, Smyth does not expressly disclose a property owner identified by accessing the insured asset profile.

However, Call discloses an electronically stored insured asset profile (The controller may build an inventory list of a plurality of devices or items and a corresponding map (i.e., a location) of the devices/items within the property.  The controller may examine the inventory list to identify devices/items impacts or potentially impacted by the insurance related device.  The controller may identify any devices/items that are located in the area of impact.  See at least col. 13, lines 6-37.  See also col. 14, lines 29-43.  See also FIG. 4, steps 460-474.  The controller may include a set of applications to store customer insurance policies and to store damage, prices, and locations associated with devices within a property.  The memory may also include a data record storage that stores various data and information associated with devices and insurance policies.  The policy processing application and damage assessment application may interface with the data record storage to retrieve relevant information that the policy processing application and the damage assessment application may use to manage insurance policies, generate proposed claims, generate notifications.  See at least col. 20, lines 24-59.  The Examiner interprets the device information stored in associated with location information and the policy owner information as an electronically stored insured asset profile.); 
a property owner identified by accessing the insured asset profile (The controller may include a set of applications to store customer insurance policies and to store damage, prices, and locations associated with devices within a property.  The memory may also include a data record storage that stores various data and information associated with devices and insurance policies.  The policy processing application and damage assessment application may interface with the data record storage to retrieve relevant information that the policy processing application and the damage assessment application may use to manage insurance policies, generate proposed claims, generate notifications.  See at least col. 20, lines 24-59.  Certain functions, including generating 
From the teaching of Call, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Smyth to store the insured asset information of Smyth in an electronically stored insured asset profile using the technique taught by Call, and to identify the property owner for Smyth using the technique of access the insured asset profile, as taught by Call, in order to provide and update insurance policies on insurance belongings, to adjust insurance policies, and to update and improve damage estimate models, and in order to enable insurance policy processing systems to account for connected devices and improved information.  See Call at least at col. 4, lines 10-22, and at col. 1, line 61 to col. 2, line 3.

Regarding claim 5, the combination of Smyth and Call, disclose the limitations of claim 1, as discussed above, and Smyth further discloses the step of alerting, via the server processing device,  the property owner of the list of at-risk equipment at the incident location comprises alerting, via the server processing device, the property owner via the incident report (Once data is received by the system, the data may be correlated using a correlator, and then a configure may configure a plurality of warning messages to be provided to one or more users.  These messages may be transmitted via the network to one or more users.  The message may include a warning that a weather event is in the vicinities of the properties.  See at least [0036]-[0037].  See also [0038].  The method includes correlating user customer data with compiled weather data. The method continues with configuring warning messages to one or .

While Smyth discloses alerting the property owner via the incident report, Smyth does not expressly disclose the incident report including the insured equipment, the incident location, and the incident type.

 However, Call discloses the incident report including the insured equipment, the incident location, and the incident type (An interface indicating that damage has been detected to particular property may be displayed to a user.  See at least col. 15, lines 1-31 and FIGs. 5A and 5B.  See also col. 25, lines 4-33.  An interface indicating that damage has been detected to a particular property. In particular, the interface indicates that a basement of a property has experienced flooding and that a proposed insurance claim is available. The interface may enable a user (e.g., a policyholder of the insurance policy) to view.  The interface may include various prepopulated fields associated with a proposed insurance claim, such as an insured's name ("John Doe"), an insured's account number ("ABC123"), a date of the claim ("Jan. 1"), a description of the event and/or the loss ("Water entered basement via broken window"), a list and price of any damaged items ("Couch--$800, TV--$1,200, Alarm system--$300"), and a total claim amount ("$2,300").  See at least col. 15, lines 1-31 and FIGs. 5A and 5B.  The Examiner interprets the inventory list displayed on the interface as the new incident report.).
From the teaching of Call, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Smyth by alerting the property owner of Smyth of the incident report, as taught by Call, in order to provide and update insurance policies on insurance belongings, to adjust insurance policies, and to update and improve damage estimate 

Regarding claim 12, the combination of Smyth and Call disclose the limitations of claim 1, as discussed above, and Smyth further discloses the incident further comprises a damage impact assessment for the insured equipment (A weather event may include any weather or otherwise measurable event that impacts insured property.  Weather events may be tracked by the system.  Warning messages may be sent, the messages including a warning that the weather event is in the vicinity of the insured properties.  The message may provide suggested remedial measures that may be taken to prevent damage to properties (e.g., This may include moving an automobile into a garage to prevent damage from hail, elevating property within a house to prevent water damage from rising flood waters).  See at least [0034]-[0038].  The Examiner interprets the message warning weather that may impact insured property is in the vicinity of the insured property as a damage impact assessment.).

Regarding claim 13, the combination of Smyth and Call disclose the limitations of claim 12, as discussed above, and Smyth discloses the damage impact assessment includes a damage type for the insured equipment based on the one or both i) the incident type and ii) materials used by public safety personnel in responding to the incident (A weather event may include any weather or otherwise measurable event that impacts insured property.  Weather events may be tracked by the system.  Warning messages may be sent, the messages including a warning that the weather event is in the vicinity of the insured properties.  The message may .

Regarding claim 14, the combination of Smyth and Call disclose the limitations of claim 13, as discussed above, and Smyth further discloses the damage type is selected from the group consisting of water, smoke, chemical exposure, fire, temperature, and time length of damage exposure (A weather event may include any weather or otherwise measurable event that impacts insured property.  Weather events may be tracked by the system.  Warning messages may be sent, the messages including a warning that the weather event is in the vicinity of the insured properties.  The message may provide suggested remedial measures that may be taken to prevent damage to properties (e.g., This may include moving an automobile into a garage to prevent damage from hail, elevating property within a house to prevent water damage from rising flood waters).  See at least [0034]-[0038].).

Regarding claim 15, the combination of Smyth, Call, and Santarone disclose the limitations of claim 12, as discussed above, and Call further discloses the damage impact assessment comprises a damage extent of the insured equipment (Based upon the sensor data, the controller may estimate an amount of damage to the set of smart devices or an insured home. The controller may further estimate an amount of damage to other items or devices 
From the teaching of Call, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Smyth by the impact assessment including damage extent, as taught by Call, in order to provide and update insurance policies on insurance belongings, to adjust insurance policies, and to update and improve damage estimate models, and in order to enable insurance policy processing systems to account for connected devices and improved information.  See Call at least at col. 4, lines 10-22, and at col. 1, line 61 to col. 2, line 3.

Claim 17 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Regarding claim 21, the combination of Smyth and Call disclose the limitations of claim 1, as discussed above, and Smyth further discloses determining that one of i) the incident type is one that the insured equipment is at risk of damage by and ii) the insured equipment is at risk of damage by materials used by public safety personnel in responding to the incident comprises determining that the incident type is one that the insured equipment is at risk of damage by (The devices may provide feedback associated with corrective action taken by the insured to protect properties from the event.  See at least [0025].  For example, for a car at risk from damage of hail, the system may determine the car is at damage of risk of hail and warn the property owner to move the car into a garage.  See at least [0036]-[0038].).

Claim 23 has similar limitations found in claim 21 above, and therefore is rejected by the same art and rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Call, and in further view of US 2019/0165949 (“Ramos”).
Regarding claim 3, the combination of Smyth and Call disclose the limitations of claim 1, as discussed above, and Smyth further discloses providing to the identified property owner an incident report that does not contain sensitive information (Once data is received by the system, the data may be correlated using a correlator, and then a configure may configure a plurality of warning messages to be provided to one or more users.  These messages may be transmitted via the network to one or more users.  The message may include a warning that a weather event is in the vicinities of the properties.  See at least [0036]-[0037].  See also [0038].  The method includes correlating user customer data with compiled weather data. The method continues with configuring warning messages to one or more users. The method further continues with transmitting warning messages to the one or more users.  See at least [0068].  See also FIG. 7, steps 750-770.  See also [0047].  The Examiner interprets the warning message that does not include sensitive information as an incident report that does not contain sensitive information.)
  While Smyth discloses an incident report that does not contain sensitive information Smyth does not expressly disclose the step of redacting sensitive information from the incident report.

However, Ramos discloses the step of redacting sensitive information from the incident report (According to various aspects, the blockchain network 420 may decrypt and 
From the teaching of Ramos, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the incident report of Smyth by using the redacting technique taught by Ramos to redact sensitive information from the report, in order to ensure personal data acquired about a user within a public setting is protected against improper access and use.  See Ramos at least at [0002]-[0003].

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth in view of Call, and in further view of “Clean Agent Systems” by Lafayette Fire Department dated February 11, 2018 https://www.lafayette.in.gov/770/Clean-Agent-Systems (hereinafter “Lafayette”).
Regarding claim 22, the combination of Smyth and Call disclose the limitations of claim 1, as discussed above, and Smyth further discloses determining that one of i) the incident type is one that the insured equipment is at risk of damage by and ii) the insured equipment is at risk of damage by materials used by public safety personnel in responding to the incident comprises determining that the insured equipment is at risk of damage (The devices may provide feedback associated with corrective action taken by the insured to protect properties from the event.  See at least [0025].  For example, for a car at risk from damage of hail, the system may determine the car is at damage of risk of hail and warn the property owner to move the car into a garage.  See at least [0036]-[0038].).

While Smyth disclosing determining that the insured equipment is at risk of damage, Smyth does not expressly disclose that the damage is by materials used by public safety personnel in responding to the incident. 

However, Lafayette discloses the damage is by materials used by public safety personnel in responding to the incident (The Lafayette Fire department publishes on their website that electrical rooms, computer rooms, telecommunications rooms, generator rooms, libraries, museums, art galleries, contain materials that at risk of being destroyed by a water fire suppression system.  See at least page 1, paragraph 2.).
From the teaching of Lafayette, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Smyth by determining that the risk of damage is by materials used by public safety personnel, as taught by Lafayette, in making the determination of Smyth the insured equipment is at risk of damage, in order to protect materials from irreversible damage caused by the wrong materials used by the fire department when responding to a fire (see Lafayette at least at page 1, paragraph 1).

Claim 24 has similar limitations found in claim 22 above, and therefore is rejected by the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“What Is Telemetry? How Telemetry Works, Benefits of Telemetry, Challenges, Tutorial, and More” dated April 26, 2017 https://stackify.com/telemetry-tutorial/ (hereinafter “Stackify”) discloses that telemetry is the automatic recording and transmission of data from remote or inaccessible sources to an IT system in a different location for monitoring and analysis. 
US 2019/0066464 (“Wedig”) discloses a method for monitoring devices based at least in part on detected conditions includes accumulating, by one or more sensory nodes, sensed information in an area that includes a controllable device.
US 2019/0171780 (“Santarone”) discloses a method and apparatus for responding to an emergency using orienteering methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694